ORDER

PER CURIAM.
Daniel Gaitan (“Husband”) appeals from the trial court’s rulings on motions pertaining to a grant of dissolution of marriage. Husband claims four points on appeal. First, he contends that the trial court erred in holding there was no ambiguity in the settlement agreement concerning the computation of taxes on the maintenance he paid to Francis Gaitan (“Wife”). Second, Husband alleges that the trial court erred in determining that the payments he made to Wife to pay off the balance of the loan on her residence after its sale were part principal and part interest, rather than all principal. Third, Husband claims that the trial court erred in determining that the overpayment of maintenance from him to Wife was a gift. Fourth, Husband contends that the trial court erred in awarding attorneys’ fees to Wife’s attorney because this appeal was not the result of any fault or non-compliance by Husband.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).